ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )

RQ Construction, LLC
                                           )
                                           )
                                           )
                                           )
                                                  ASBCA Nos. 60747, 60748, 60749
                                                             60750,60751,60752
                                                             61056,61057,61058
                                                                                             I
                                           )                 61059,61060
                                           )
Under Contract No. W91238-11-C-0005        )

APPEARANCES FOR THE APPELLANT:                    Jeffrey B. Baird, Esq.
                                                  Daniel P. Scholz, Esq.
                                                   Finch, Thornton & Baird, LLP
                                                   San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  A.L. Faustino, Esq.
                                                  Robert W. Scharf, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Sacramento

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 22 September 2017




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
l
           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 60747, 60748, 60749, 60750,
    60751, 60752, 61056, 61057, 61058, 61059, 61060, Appeals ofRQ Construction, LLC,
    rendered in conformance with the Board's Charter.

           Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                 2